Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on October 6, 2021.
Claims 1, 2, 8, 9, 15 and 16 have been amended.
Claims 1-20 are currently pending and have been examined. 

Previous Claim Rejections - 35 USC § 112
The Examiner thanks Applicant for the amendment to claims 1, 8 and 15.  The previous rejections are overcome and are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US Pat. No. 9,767,208) in view of England et al. (US Pub. No. 2012/0290399) in view of Goeldi (US Pub. No. 2010/0121849) in view of Nijim et al. (US Pat. No. 10,631,029).
Claims 1, 8 and 15: Chow discloses
extracting information from a social network (C5; L58 – C6; L21)
identifying, by one or more processors, one or more topics of interest from the received information;  (C5; L19-20)
determining, by the processors, text from the received information to one or more social intents;  (C5; L39-57)
analyzing, by the processor, using a machine learning algorithm, the intents (C11; L26-35)
recommending, by the processors and based on the topics of interest and the social intents, a media recommendation;  (C7; L8-20).
Chow does not disclose extracting, using a social crawler engine, information including a social graph depicting relationships between users.
England, however, discloses capturing social graph data by a web crawler. ([0145]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included extracting information, including a social graph, by crawling as disclosed by England in the system disclosed by Chow, for the motivation of collecting information for defining a target audience. (England; [0142]).  Chow discloses collecting social network data (C6; L16-18), thus the use of a crawler to collect the information is an obvious modification to the system of Chow.
Chow does not disclose sentiment analysis of keywords to determine intent, analyzing the keywords or weighting the intents based on social graph relationship information.
Goeldi, however, discloses [0067] Sentiment rating processing is then performed using sentiment rating processing module 305 on the raw content data stored in raw content data storage 133, the raw content metadata stored in raw content metadata storage 135, and the social graph information stored in social graph storage 141 (operation 402). Sentiment rating processing includes analyzing the actual text of online social media conversations to find keywords, terms or phrases to determine if a particular post refers to the particular brand, product or service of interest. This helps to determine the sentiment about the brand, product or service. [0069] This information is then combined with the social graph data from social graph storage 141 to determine a weighting factor of the social media post. That is, the sentiment rating processing of operation 402 takes into consideration the level of influence the author of the social media post has in determining the sentiment rating. A weighting factor is determined based on the influence of the author of the social media post. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included sentiment analysis of keywords to determine intent, analyzing the keywords or weighting the intents based on social graph information as disclosed by Goeldi in the system disclosed by Chow/England, for the motivation of providing a method of allowing users to quantify opinion on social media sites to gain useful insights into current consumer sentiment and trends relating to their products or services, brands, and/or technologies, and those of their competitors. Collecting and presenting this information can help users in a variety of ways such as, for example, target advertising revenues and expenditures, marketing, sales, customer service, brand management, product development, investor relations, and so on. (Goeldi; [0005]).
Chow does not expressly disclose receiving, by the interfaces, account information from a user account, wherein the account information comprises one or more entitlements; determining, by the processors, that the media recommendation complies with the entitlements automatically adding, by the processors, the media recommendation to a social watchlist associated with the user account.
Nijim, however, discloses receiving, by the interfaces, account information from a user account, wherein the account information comprises one or more entitlements;(C3; L42-44) determining, by the processors, that the media recommendation complies with the entitlements;(C6; L38-40) automatically adding, by the processors, the media recommendation to a social watchlist associated with the user account (C4; L15-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving, by the interfaces, account information from a user account, wherein the account information comprises one or more entitlements; determining, by the processors, that the media recommendation complies with the entitlements automatically adding, by the processors, the media recommendation to a social watchlist associated with the user account, as disclosed by Nijim in the system disclosed by Chow/England/Goeldi, for the motivation of providing a method of recommending content based on the ability to access the content, as well as the mood of the viewer. (Nijim; C1; L20-22).
Claims 2, 9 and 16:  Chow discloses social aggregate content that includes trending content (C8; L26-31) and social personalization content including user postings to a social media platform. (C6; L14-19).
Claims 3, 10 and 17:  Chow discloses trending topics (C8; L23-42); social intents are sentiments (C5; L39-57).  Nijim, as combined above, further discloses entitlements are subscriptions (C3; L31-43) and movie/TV recommendations. (C2; L25-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included entitlements are subscriptions and movie/TV recommendations as disclosed by Nijim in the system disclosed by Chow, for the motivation of providing a method of recommending content based on the ability to access the content, as well as the mood of the viewer.
Claims 4, 11 and 18:  Chow discloses assigning a weight to recommendations that is represents a level of predicted interest for the recommendation; (C7; L1-7) and displaying the recommendation. (C7; L8-10; and L33-36). Nijim, as combined above, discloses inserting the recommendation into a watchlist (C4; L3-16) and displaying the list. (Fig. 4; 414).
Claims 5, 12 and 19:  Chow discloses receiving queries and further determining a recommendation based on the query. (C6; L1-3).
Claims 6, 13 and 20:  Chow discloses positive user sentiments. (C7; L15-20).
Claims 7 and 14: Chow discloses a viewing history. (C5; L65 – C6; L3).

Response to Arguments
Applicant’s arguments, filed October 6, 2021, have been considered.  A new grounds of rejection is presented above to address the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629